In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        _________________________

              No. 06-12-00123-CR
        ______________________________



           IN RE: RALPHAEL SCOTT




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                         MEMORANDUM OPINION

           Ralphael Scott has filed a petition for writ of mandamus with this Court. Scott seeks an

order compelling the trial court to rule on motions Scott claims to have filed. He states the trial

court has failed to rule on his motion for speedy trial and his motion or motions regarding the

Interstate Agreement on Detainers Act.1

           The standard for mandamus relief articulated by the Texas Court of Criminal Appeals

requires the relator to establish that (1) there is no adequate remedy at law to redress the alleged

harm, and (2) only a ministerial act, not a discretionary or judicial decision, is being sought.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007) (orig. proceeding). Due to the nature of this remedy, it is Scott’s burden

to properly request and show entitlement to the mandamus relief. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding) (per curiam) (“Even a pro se

applicant for a writ of mandamus must show himself entitled to the extraordinary relief he

seeks.”).

           Scott has failed in his obligation to provide this Court with a sufficient record

establishing his right to mandamus relief. He has provided no copies of the motions he claims to

have filed in the trial court. It is true a trial court has a ministerial duty to consider and rule on a

properly filed and pending motion within a reasonable time. See In re Shaw, 175 S.W.3d 901,

904 (Tex. App.—Texarkana 2005, orig. proceeding). However, without copies of the purported




1
    See TEX. CODE CRIM. PROC. ANN. art. 51.14 (West 2006).

                                                        2
pleadings, we can determine neither the merits of Scott’s requested relief nor whether the trial

court has had adequate time to rule.

       We deny Scott’s requested relief.




                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       July 25, 2012
Date Decided:         July 26, 2012

Do Not Publish




                                               3